DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
QPIDS
 The information disclosure statement(s) (IDS) submitted on 09/10/21 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner. 
The Examiner notes in particular that the Examiner does not necessarily agree with the broad claim interpretation and element mapping as put forth by the EPO in the cited Office Action thereof, especially in view of the disclosure and the Examiner’s understanding of the invention as put forth in the previous Office Actions and as remarked upon by the Applicant (e.g., with respect to “D7”, see limitation pertaining to the collar coupled to the substrate and positioned about the sensor). Furthermore, the instant claims include limitations that further narrow and/or more distinctly define the claimed invention that are absent in the counterpart claims presented to the EPO (e.g., with respect to “D7” see limitation pertaining to the positioning of the sensor within the inner volume of the receiving collar), and as such, the teachings of the prior art utilized by the EPO fail to disclose or render the instance claimed subject matter obvious. The Examiner notes that with “D8”, the EPO merely asserted in section 2.2 that “D8 also discloses a sensing apparatus and a method according to claims 1 and 13”, and then addresses some limitations of dependent claims in sections 3.2 and 3.6; however, the Examiner was unable to write a similar rejection with reasonable claim interpretation against the instant claims. For the above noted reasons, the claims are still allowed over the prior art.
Examiner’s Amendment
An Examiner’s amendment to the record appeared in the Allowance Office Action dated 06/10/2021 as authorized by ATTNY Philip Ammar (66411) & AGENT Carter Reeb (76323) on 06/04/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claim(s) 1-6, 8-17, and 19-22 is/are still allowed. 
The Reasons for Allowance are the same as previously indicated in the Office Action dated 06/10/2021.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303)297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856